Dear Ms. Coburn:
This office is in receipt of your opinion request in which you ask us whether a parish police jury may increase the salary of a justice of the peace and constable and if so, if there is a ceiling on that salary?
LSA-R.S. 33:1702 states:
      The police jury in all parishes having a population of over five thousand shall fix the pay of constables and justices of the peace and said salary shall be not less than thirty dollars per month.
There are no statutes or regulations which set a maximum salary which the parish should pay to the justices of the peace and constables. Thus, it is permissible for a parish police jury to increase the salary of a justice of the peace and constable. There is no ceiling on that salary as set by the police jury.
Please note that there is a limitation on reducing a salary of a justice of the peace or constable during the term for which he is elected. Article X, § 23 of the Louisiana Constitution provides:
      The compensation of an elected public official shall not be reduced during the term for which he is elected.
We hope the foregoing sufficiently addresses your concerns. If this office may be of additional assistance, please do not hesitate to contact us.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ J. RICHARD WILLIAMS Assistant Attorney General